Case 6:19-cv-00861-RBD-DCI Document 111 Filed 01/27/21 Page 1 of 3 PageID 715




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

STEVEN HUFF,

       Plaintiff,

v.                                                        Case No. 6:19-cv-861-Orl-37DCI

BOBCAT NORTH AMERICA, LLC;
BOBCAT DISPOSAL OF SARASOTA,
LLC; RUSSO AND SONS, LLC; M&MR
OPERATIONS, INC.; MIKE RUSSO;
and MARILYN RUSSO,

       Defendants.


       Plaintiff Steven Huff brought this collective action on behalf of himself and

similarly situated individuals, suing his former employers for failure to pay overtime

wages under the Fair Labor Standards Act (“FLSA”). (See Doc. 1.) On March 31, 2020 the

Court conditionally certified a 29 U.S.C. § 216(b) class. (Doc. 70.) Forty-one plaintiffs

opted-in to this collective action, in addition to Mr. Huff (collectively, “Settlement

Collective”). (See Doc. 108-2.) The parties now move for approval of their FLSA

settlement agreement under Lynn’s Food Stores, Inc. v. United States ex rel. United States

Department of Labor, 679 F.2d 1350, 1355 (11th Cir. 1982); the opt-in plaintiffs each signed

notices of acceptance of the settlement (Doc. 108-2). (Doc. 108 (“Motion”); Doc. 108-1

(“Agreement”).) On referral, U.S. Magistrate Judge Daniel C. Irick recommends granting

the Motion in part and approving the Agreement, finding it fair and reasonable. (Doc. 109

(“R&R”).) But he recommends the Court decline to retain jurisdiction over the claims, as
                                                -1-
Case 6:19-cv-00861-RBD-DCI Document 111 Filed 01/27/21 Page 2 of 3 PageID 716




requested. (Id. at 9.)

       The parties do not object to the R&R (Doc. 110), so the Court has examined it only

for clear error. See Wiand v. Wells Fargo Bank, N.A., No. 8:12-cv-557-T-27EAJ,

2016 WL 355490, at *1 (M.D. Fla. Jan. 28, 2016); see also Macort v. Prem, Inc.,

208 F. App’x 781, 784 (11th Cir. 2006). Finding none, the R&R is adopted in its entirety.

       It is ORDERED AND ADJUDGED:

       1.      U.S. Magistrate Judge Daniel C. Irick’s Report and Recommendation

               (Doc. 109) is ADOPTED, CONFIRMED, and made a part of this Order.

       2.      The parties’ Joint Motion to Approve Settlement (Doc. 108) is GRANTED

               IN PART AND DENIED IN PART:

               a.        The parties’ Settlement Agreement as to FLSA Claims (Doc. 108-1) is

                         found to be a fair and reasonable settlement of the Settlement

                         Collective’s claims under the FLSA;

               b.        The case is DISMISSED WITH PREJUDICE as to the members of

                         the Settlement Collective;

               c.        The case is DISMISSED WITHOUT PREJUDICE as to Nathaniel

                         Rouch (Doc. 36-1) as he did not meet the requirements of the

                         conditional certification order (see Doc. 108, p. 2 n.2);

               d.        In all other respects, the Motion is DENIED.

       3.      The Clerk is DIRECTED to terminate all pending motions and close the file.

       DONE AND ORDERED in Chambers in Orlando, Florida, on January 27, 2021.


                                                      -2-
Case 6:19-cv-00861-RBD-DCI Document 111 Filed 01/27/21 Page 3 of 3 PageID 717




Copies to:
Counsel of Record




                                        -3-
